Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-14) in the reply filed on 1/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2021.
This application is in condition for allowance except for the presence of claims 15-19 directed to Group II non-elected without traverse.  Accordingly, claims 15-19 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. As this is, a first action allowance the examiner will discusses the reasons the examiner has determined the instant claimed invention to be allowable. The examiner will first discuss the prior art. Connell (US 20020146620) is a prior art of record. As seen within figure 4, there is an electrode lead (cathode lead) #122, this lead is also between two films #142. Within figure 3 shows the cathode lead and anode lead #122 and #132 within the battery #100. Connell is being used to show the state of the prior art, this is because the instant specification discusses the bending of the electrode lead within the battery case (instant specification page 4) and the problems that are caused from this configuration. Now, independent claim 1 states: “a method of manufacturing an electrode lead, comprising:” then discusses “arranging a plurality of lead pieces” thus, the claim give structure to the preamble and the preamble is therefore limiting the instant claimed invention. Next, the instant claimed invitation discuss “the plurality of lead pieces are stacked” (see in instant figure 7 but not to be limited by the instant figure). Electrode leads that are stacked are not novel please see Cho (KR 20140119560) figure 3, the electrode lead is comprised of several lead pieces #171-176 and are between the films #180. However, while this configuration is known it is an uncommon configuration. In addition, Cho is silent to the method of making the electrode lead. The examiner will point to Sung (10-2010-0008836), Youn (KR 10-2015-0090541), Takashi (JP 2013-54976) and Akihiko (JP 2011-249115) (all cited within the IDS). These prior arts of record show the most conventional way of manufacturing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/BRIAN R OHARA/Examiner, Art Unit 1724